Case 1:19-cr-10335-DJC Document 1 Filed 08/04/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA )
)

v. CaseNos. \4- 2254- MBB

TANMAYA KABRA, (Y- 2250 ~ MBB
:

Defendant

GOVERNMENT'S MOTION TO SEAL COMPLAINT AND SEARCH WARRANT

The United States Attorney hereby respectfully moves the Court to seal the complaint,
search warrant, supporting affidavit, this motion and the Court’s order on this motion, and any
other paperwork related to this matter, until further order of this Court. As grounds for this
motion, the government states that public disclosure of these materials might jeopardize the
ongoing investigation of this case, as well as the government’s ability to arrest the defendant.

The United States Attorney further moves pursuant to General Order 06-05 that the
United States Attorney be provided copies of all sealed documents that the United States

Attorney has filed in the above-styled matter.

Respectfully submitted,

ANDREW E. LELLING
United States Attorney

- PEMSTIH “bi 9e by FmMbrrgH

By: /s/ Jordi de Llano
Jordi de Llano
Assistant U.S. Attorney

Date: August 3, 2019

YAY" WWI)

Pw
